NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


CAESAR DOUGLAS,                              )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-4433
                                             )
WAL-MARK CONTRACTING GROUP,                  )
LLC, a foreign limited liability company,    )
                                             )
              Appellee.                      )
                                             )

Opinion filed September 5, 2018.

Appeal from the Circuit Court for Pinellas
County; Walt Fullerton, Senior Judge.

Troy J. Iannucci of Latour & Associates,
P.A., Tarpon Spring, for Appellant.

David C. Borucke of Cole, Scott & Kissane,
P.A., Tampa, for Appellee.


PER CURIAM.


              Affirmed.


KELLY, MORRIS, and SLEET, JJ., Concur.